DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/2020 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Objections
Claims 5 and 15 are objected to because of the following informalities: the claims end in “.  .”. Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 4, 8 – 14, and 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batchko (US PgPub No. 2008/0218873). 
Regarding claim 1, Batchko teaches a camera module (figure 23a – 23b and paragraph 0127; camera module), comprising: a circuit board (paragraph 0132 and 0236; circuit board); and a lens module electrically connected with the circuit board, wherein the lens module is configured to be capable of being deformed when being applied a voltage 

Regarding claim 2, as mentioned above in the discussion of claim 1, Batchko teaches all of the limitations of the parent claim.  Additionally, Batchko teaches a shape memory alloy motor arranged between the lens module and the circuit board, wherein the shape memory alloy motor is electrically connected with the circuit board and configured to be capable of compensating vibration of the lens module (paragraphs 0130 – 0132, 0144, 0154, 0160 - 0161; a shape memory alloy motor arranged between the lens module and the circuit board, wherein the shape memory alloy motor is electrically connected with the circuit board and configured to be capable of compensating vibration of the lens module).

Regarding claim 3, as mentioned above in the discussion of claim 2, Batchko teaches all of the limitations of the parent claim.  Additionally, Batchko teaches a lens holder configured to support the lens module, wherein the shape memory alloy motor is arranged between the lens holder and the circuit board (paragraphs 0130 – 0132; a lens holder configured to support the lens module, wherein the shape memory alloy motor is arranged between the lens holder and the circuit board).

claim 4, as mentioned above in the discussion of claim 2, Batchko teaches all of the limitations of the parent claim.  Additionally, Batchko teaches a lens holder configured to support the lens module, wherein the shape memory alloy motor is arranged between the lens module and the lens holder (paragraphs 0130 – 0132; a lens holder configured to support the lens module, wherein the shape memory alloy motor is arranged between the lens module and the lens holder).

Regarding claim 8, as mentioned above in the discussion of claim 2, Batchko teaches all of the limitations of the parent claim.  Additionally, Batchko teaches wherein the lens module comprises a first lens electrically connected with the circuit board, and a second lens arranged between the first lens and circuit board (paragraphs 0130 – 0132, plurality of different lenses; wherein the lens module comprises a first lens electrically connected with the circuit board, and a second lens arranged between the first lens and circuit board).

Regarding claim 9, as mentioned above in the discussion of claim 8, Batchko teaches all of the limitations of the parent claim.  Additionally, Batchko teaches wherein the first lens is connected with the circuit board by an electrical connecting member (paragraphs 0130 – 0132, lens with electrical connecting member with wire leads; wherein the first lens is connected with the circuit board by an electrical connecting member).

claim 10, as mentioned above in the discussion of claim 9, Batchko teaches all of the limitations of the parent claim.  Additionally, Batchko teaches wherein the electrical connecting member is one of: metal, metal alloy, and high polymer material capable of conduct electricity (paragraphs 0130 – 0132, lens with electrical connecting member with wire leads).

Regarding claim 11, Batchko teaches an electronic device (figure 23a – 23b and paragraph 0127; camera), comprising: a main body (figure 23a – 23b and paragraph 0127; camera module with main body); and a camera module (figure 23a – 23b and paragraph 0127; camera module), arranged on the main body (figure 23a – 23b and paragraph 0127; camera module inside the camera); the camera module (figure 23a – 23b and paragraph 0127; camera module) comprising: a circuit board (paragraph 0132 and 0236; circuit board); and a lens module electrically connected with the circuit board, wherein the lens module is configured to be capable of being deformed when being applied a voltage thereon so as to change a focus length of the lens module (paragraphs 0130 – 0133, 0144, 0154, 0160 - 0161; a lens module electrically connected with the circuit board, wherein the lens module is configured to be capable of being deformed when being applied a voltage thereon so as to change a focus length of the lens module).

Regarding claim 12, as mentioned above in the discussion of claim 11, Batchko teaches all of the limitations of the parent claim.  Additionally, Batchko teaches wherein the camera module comprises a shape memory alloy motor arranged between the lens module and the circuit board, the shape memory alloy motor is electrically connected with 

Regarding claim 13, as mentioned above in the discussion of claim 12, Batchko teaches all of the limitations of the parent claim.  Additionally, Batchko teaches wherein the camera module comprises a lens holder configured to support the lens module, the shape memory alloy motor is arranged between the lens holder and the circuit board (paragraphs 0130 – 0132; the camera module comprises a lens holder configured to support the lens module, the shape memory alloy motor is arranged between the lens holder and the circuit board).

Regarding claim 14, as mentioned above in the discussion of claim 12, Batchko teaches all of the limitations of the parent claim.  Additionally, Batchko teaches wherein the camera module comprises a lens holder configured to support the lens module, the shape memory alloy motor is arranged between the lens module and the lens holder (paragraphs 0130 – 0132; wherein the camera module comprises a lens holder configured to support the lens module, the shape memory alloy motor is arranged between the lens module and the lens holder).

claim 18, as mentioned above in the discussion of claim 12, Batchko teaches all of the limitations of the parent claim.  Additionally, Batchko teaches wherein the lens module comprises a first lens electrically connected with the circuit board, and a second lens arranged between the first lens and circuit board (paragraphs 0130 – 0132, plurality of different lenses; wherein the lens module comprises a first lens electrically connected with the circuit board, and a second lens arranged between the first lens and circuit board).

Regarding claim 19, as mentioned above in the discussion of claim 18, Batchko teaches all of the limitations of the parent claim.  Additionally, Batchko teaches wherein the first lens is connected with the circuit board by an electrical connecting member (paragraphs 0130 – 0132, lens with electrical connecting member with wire leads; wherein the first lens is connected with the circuit board by an electrical connecting member).

Regarding claim 20, as mentioned above in the discussion of claim 19, Batchko teaches all of the limitations of the parent claim.  Additionally, Batchko teaches wherein the electrical connecting member is one of: metal, metal alloy, and high polymer material capable of conduct electricity (paragraphs 0130 – 0132, lens with electrical connecting member with wire leads).

Allowable Subject Matter
Claims 5 – 7 and 15 - 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The following is a statement of reasons for the indication of allowable subject matter for claim 5:  “wherein the shape memory alloy motor comprises a case, a seat, and a plurality of connecting members electrically connected to the circuit board, the seat and the plurality of connecting members are arranged inside the case, the seat is configured to support the plurality of connecting member, the plurality of connecting members are connected by shape memory alloy wires at” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Regarding claims 6 - 7, these claims are also objected to as being dependent from objected claim 5.

The following is a statement of reasons for the indication of allowable subject matter for claim 15:  “wherein the shape memory alloy motor comprises a case, a seat, and a plurality of connecting members electrically connected to the circuit board, the seat and the plurality of connecting members are arranged inside the case, the seat is configured to support the plurality of connecting member, the plurality of connecting 

Regarding claims 16 - 17, these claims are also objected to as being dependent from objected claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cooke (US patent No. 10928558) teaches a system with deformable lens.
Batchko (US patent No. 9164202) teaches a system with deformable lens.
Forrest (US patent No. 9041851) teaches a system with deformable lens.
Oliver (US patent No. 7397066) teaches a system with deformable lens.
Fang (US patent No. 7359124) teaches a system with deformable lens.
Schachar (US patent No. 5731909) teaches a system with deformable lens.
Hasan (US PgPub No. 20200224784) teaches a system with deformable lens.
Kunick (US PgPub No. 20190158749) teaches a system with deformable lens.
Park (US PgPub No. 20170315274) teaches a system with deformable lens.
Wittenberg (US PgPub No. 20100123007) teaches a system with deformable lens.
Aschwanden (US PgPub No. 20090310209) teaches a system with deformable lens.
Wang (US PgPub No. 20080144185) teaches a system with deformable lens.

Kuiper (US PgPub No. 20060028734) teaches a system with deformable lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan

03/03/2022